Thiele, J.
(dissenting): I dissent from the court’s decision and shall state my reasons very briefly.
Shortly after statehood and continuing thereafter this court took the position that in the police court of a city, a trial without a jury could only be justified as not violating articles 5 and 10 of the bill *390of rights in our constitution where statutory provision had been made for a free and untrammeled right of appeal to the district court in which court trial by jury could be demanded. Cases so holding are cited in the court’s opinion. Now we are saying that trials in the police court are summary proceedings where the defendant is not entitled to a jury, and on appeal to the district court, that court acts only as a police court and defendant is not entitled to a jpry. The former rule should be followed.
Disturbance of the peace is an offense denounced by the criminal laws of this state (G. S. 1935, 21-950) as well as an offense denounced by the Fort Scott ordinance. Had the complaint been made in the justice court a jury could have been demanded (G. S. 1935, 63-302) and on appeal to the district court, a jury could have been demanded (G. S. 1935, 62-1401). Under the court’s opinion the same complaint filed in the police court gives the defendant no right to trial by jury at any stage. Such a right is thus determined by the venue of the action. In my opinion such an interpretation violates the defendant’s constitutional rights.
Hoch, J., joins in the foregoing dissenting opinion.
Wedell, J., dissents.